Citation Nr: 0011096	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased rating for recurrent dislocation 
of the left (minor) shoulder, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to May 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1995 that denied the veteran's claim 
for an increased rating for his service connected left 
shoulder disorder.  The veteran is currently in receipt of a 
100 percent schedular rating for post-traumatic stress 
disorder, which was made effective in 1997.  To the extent 
that the veteran's representative has raised the issue of 
clear and unmistakable error with an April 1996 rating 
decision concerning the veteran's service-connected PTSD, 
this issue is referred to the RO for further appropriate 
action.

In September 1997, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded in May 1998 for further 
development.  Following the requested development the RO 
continued the 20 percent rating for the left shoulder 
disability and the case has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
has been obtained by the RO.

2.  The veteran's service-connected recurrent dislocation of 
the left shoulder is manifested by complaints of pain, 
weakness and limitation of motion to not more than midway 
between the side and shoulder level.


CONCLUSION OF LAW

An increased rating for recurrent dislocation of the left 
shoulder, currently rated at 20 percent disabling, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Codes 5201, 5202 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated for recurrent dislocation of the left shoulder, the 
first time occurring in 1969.  Records dated in July 1970 and 
January 1971 noted that the veteran had surgical repair and 
continuing treatment for his left shoulder.  

A VA examination in July 1976 found that the veteran could 
raise his left arm to a 160 degree angle, and was limited in 
rotating the left arm backward.  The diagnosis was left 
shoulder dislocation.  X-rays of the left shoulder showed a 
screw passing through the coracoid process region of the 
scapula, without any evidence of recent fracture, 
dislocation, or bone destruction.

A VA examination in September 1978 noted that the veteran had 
about 10-12 degrees limitation of external rotation when his 
elbow was by his side, and about 15 degrees loss of full 
external rotation when putting the arm overhead.  The veteran 
also had 15 degrees loss of internal rotation, with loss of 
some abduction.  Left shoulder x-rays showed a metallic 
screw, with no evidence of fracture, dislocation, or bone 
destruction.

A VA x-ray report dated in May 1992 noted the presence of a 
surgical screw in the left shoulder.

A private medical examination report dated in July 1994 noted 
that the veteran had a pin in his left shoulder.

A statement from a friend of the veteran, dated in August 
1994, reported that the veteran had constant pain in his left 
arm, and that the veteran could not use the arm.

Private medical records dated in September 1994 show that the 
veteran was found to have pain and crepitation in the left 
shoulder with humeral head rotation.  The diagnosis was post-
operative internal fixation of a fracture of the left 
shoulder.  The examiner stated that the veteran was unable to 
do any kind of work that involved lifting anything heavy or 
putting his arm over his head.

A notation by Joseph Snead, M.D., received in September 1994, 
stated that the veteran probably needed an x-ray of the left 
shoulder and referral to an orthopedic clinic.

Private medical records dated in September 1994 noted the 
veteran's complaints of pain in the left shoulder and trouble 
raising his arm.  Range of motion in the left shoulder was 
found to be 150 degrees of abduction, with pain.  X-rays 
showed no acute abnormalities.  Other private medical records 
dated in September 1994 noted that the veteran had arthritis 
in the left shoulder, with a history of an old accident.  
Some slight tenderness was found on moving the left shoulder 
laterally. 

VA examination of the veteran's left shoulder in November 
1994 found that the veteran had 70 degrees of internal 
rotation and 50 degrees of external rotation.  Backward 
extension of the left shoulder was 65 degrees and forward 
extension 110 degrees.  A VA x-ray of the veteran's left 
shoulder in November 1994 noted a metallic screw and minimal 
deformity in the undersurface of the left clavicle, possibly 
related to previous surgery.  The examiner noted in his 
diagnosis that the screw seemed to be irritating the 
veteran's shoulder and cortex of the left clavicle, and that 
the veteran had atrophy of the left arm with limitation of 
external rotation and pain.

A VA x-ray report dated in December 1994 noted a slight 
deformity at the approximate junction between the middle and 
outer third left clavicle which may have been the residual of 
an old healed fracture.  The presence of an internal fixation 
screw was also noted.

VA treatment records dated in April 1995 noted that the 
veteran had recurrent instability in the left shoulder.  
Different records dated in April 1995 noted likely anterior 
instability.  Other VA treatment records dated in April 1995 
noted positive apprehension with external rotation and 
abduction.  The analysis was likely anterior instability.  

Records of VA hospitalization in December 1995 noted that the 
veteran had diminished range of motion of the left shoulder.  
Diagnoses included degenerative joint disease.

A VA x-ray report dated in January 1997 noted the presence of 
an internal fixation screw in the coracoid process of the 
veteran's left scapula.

During a hearing before a Member of the Board in September 
1997, the veteran testified that he had limited functional 
ability in his left upper extremity due to his left shoulder 
disability.  The veteran stated that he had limited movement, 
pain, and weakness, and that this severely restricted use of 
his left (minor) upper extremity.  According to the veteran, 
problems with his left shoulder disability contributed to his 
inability to work.

A VA treatment record dated in December 1997 noted that the 
veteran had degenerating arthritis in unspecified joints.  
Another VA treatment record dated in August 1998 stated that 
the veteran had a history of arthritis.  VA x-rays in August 
1998 found a screw in the left shoulder area, with no 
abnormal lucencies in the area of the screw.  A healed 
fracture of the distal clavicle was also seen.

A VA examination in November 1998 reported that the left 
shoulder had not dislocated since surgery.  On examination 
the veteran had 80 degrees of forward flexion, with pain 
between 70 and 80 degrees.  He had 45 degrees of abduction 
with pain between 40 and 45 degrees.  There was 60 degrees of 
internal rotation with pain present between 50 and 60 
degrees.  The examiner noted that the veteran had a 
significant amount of atrophy of the left shoulder girdle 
muscles, and that his left arm swung abnormally when he 
walked.  X-rays showed a screw in the coracoid process and 
some degenerative changes between the humeral head and the 
glenoid.  The diagnosis was residuals of dislocating left 
shoulder, post surgical repair, with significant stiffness 
and pain.

The November 1998 examination report also noted that the 
veteran had significant restriction in range of motion with 
early degenerative arthritis in the shoulder joint.  The 
veteran was found to be unable to do any kind of work that 
involved elevating the arm away from his body or lifting 
heavy objects off the floor.  The examiner stated that the 
veteran may have some early rotator cuff disease, and that 
atrophy in the shoulder muscles was due to disuse.

A January 1999 addendum to the November 1998 VA examination 
repeated that the veteran had pain on use between 70 and 80 
degrees of forward flexion and 40 and 45 degrees of 
abduction.  The veteran was noted to have weakened movement 
characterized by atrophy of the rotator cuff muscles of the 
left shoulder girdle.  Functional loss due to weakened 
movement was noted by the examiner as being accounted for in 
the veteran's ability to only forward flex 80 degrees and 
abduct 45 degrees.  The examiner stated that the veteran 
could not get his arm over his head, and therefore was unable 
to do any kind of overhead work.  The examiner also indicated 
that he was unable to state the function loss in terms of 
additional range of motion loss during periods of heavy 
activity as he would have to observe his shoulder at such a 
time in order to make that evaluation.

VA treatment records dated in March 1999 noted decreased 
range of motion of the left shoulder secondary to trauma. 

A report of a private examination in March 1999 noted that 
the veteran's shoulders did not show any tenderness, 
swelling, or effusion.  The left shoulder was restricted to 
45 degrees of abduction and 90 degrees of forward flexion.  
The veteran complained of pain off and on in the left 
shoulder.  The left shoulder also had an external rotation of 
only 5 degrees, which was due to bony impingement.  Motor 
strength was graded as 5/5 in the bilateral upper 
extremities, and hand grip in the left hand was restricted 
due to pain in the left shoulder.  Fine manipulation 
movements were well preserved, in that the veteran could 
write, pick up coins, and button his clothes without 
assistance.  The impression was degenerative arthritis of the 
left shoulder.  

A letter from a friend of the veteran received in June 1999 
stated that she did not think that the veteran was able to 
work due to multiple disabilities.

Analysis

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has rated the veteran's disability under Diagnostic 
Code 5202.  Other impairment of the humerus, with flail 
shoulder, is to be rated 70 percent disabling for the minor 
arm.  For nonunion of the humerus (false flail joint), a 50 
percent evaluation is appropriate for the minor extremity.  
Fibrous union of the humerus warrants a 40 percent rating for 
the minor arm.  A 20 percent evaluation is for assignment for 
recurrent dislocation of the scapulohumeral joint of the 
major extremity with frequent episodes and guarding of all 
arm movements or when there are infrequent episodes and 
guarding of movement only at shoulder level.  Malunion of the 
humerus, with moderate or marked deformity, warrants a 
20 percent rating for the minor extremity.  Code 5202.  

The Board notes that VA treatment records dated in April 1995 
noted recurrent anterior instability in the veteran's left 
shoulder.  However, the record does not otherwise reveal 
evidence of recurrent dislocation, nonunion, or malunion of 
the bones involved to the extent that a higher rating would 
be warranted under Code 5202.

Under Diagnostic Code 5201, limitation of motion of the arm 
to 25 degrees from the side warrants a 30 percent evaluation 
for the minor arm.  If the limitation is to midway between 
the side and shoulder level or to shoulder level, a 
20 percent rating is to be assigned for the minor arm.  Code 
5201.  

Recent medical evidence shows that motion in the veteran's 
left shoulder has varied from 80 degrees to 110 degrees of 
forward flexion, and 45 degrees to 150 degrees of abduction.  
Internal rotation has varied from 60 to 70 degrees, and 
external rotation from 5 to 50 degrees.  The Board notes that 
the most current medical evidence shows greater restriction 
in range of motion in the left shoulder.

The most current medical evidence shows that impairment 
caused by the veteran's left shoulder disability was due 
primarily to limitation of motion.  While external rotation 
was noted as significantly limited in a March 1999 private 
examination report, forward flexion was possible to 
approximately 80 degrees and abduction to approximately 45 
degrees.  Based on the most recent medical evidence 
concerning range of motion, which shows the greatest amount 
of disability, the Board finds that the clinical finding of 
approximately 80 degrees of forward flexion and 45 degrees of 
abduction do not approach that motion restriction necessary 
for a rating in excess of the currently assigned 20 percent 
under Code 5201.

In addition, the veteran has also reported having pain and 
weakness in the left shoulder.  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that the provisions of the 
Rating Schedule do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The medical evidence of 
record, including that contained in a November 1998 VA 
examination report, shows that the veteran has been found to 
be unable to do any kind of work involving elevating his arm 
away from his body or lifting heavy objects off the floor.  A 
January 1999 addendum to the November 1998 VA examination 
noted that the veteran was unable to get his arm over his 
head, and therefore was unable to do any kind of overhead 
work.  The veteran was able to engage in fine manipulation 
movements, including writing, picking up coins, and buttoning 
his clothes, as noted in a March 1999 private examination 
report.  In this regard, the functional impairment caused by 
the veteran's left shoulder disability has been considered as 
part of the limitation of motion noted during various 
examinations.  The examiner in the January 1999 addendum did 
not find any additional loss of motion due to pain or 
weakness and also commented to the effect that it wasn't 
feasible for him to make an assessment during periods of 
heavy activity.  The Board therefore finds that the 
functional impairment due to the veteran's inability to move 
his arms to shoulder level or above his head is adequately 
addressed in the rating for limitation of motion, and a 
higher evaluation on this basis is not warranted.  

The Board also notes that the veteran testified in his 
September 1997 Board hearing that his service-connected left 
shoulder disability contributed to problems with his ability 
to work.  However, the veteran has not submitted any evidence 
of frequent hospitalization for his left shoulder or marked 
interference with employment due exclusively to the left 
shoulder that would warrant consideration on an 
extraschedular basis.  38 C.F.R. § 3.321.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher evaluation for the 
service-connected disability and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


